ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_02_EN.txt. 275

DECLARATION OF JUDGE HERCZEGH
[Translation]

According to Article 9 of the Statute of the International Court of Jus-
tice, “the representation of the main forms of civilization and of the prin-
cipal legal systems of the world should be assured” in the membership of
the Court. It is inevitable therefore that differences of theoretical approach
will arise between the Members concerning the characteristic features of
the system of international law and of its branches, the presence or
absence of gaps in this system, and the resolution of possible conflicts
between its rules, as well as on relatively fundamental issues. The prepa-
ration of an advisory opinion on the highly complex question put by the
General Assembly concerning the legality of the threat or use of nuclear
weapons “in any circumstance” has highlighted the different conceptions
of international law within the Court. The diversity of these conceptions
prevented the Court from finding a more complete solution and therefore
a more satisfactory result. The wording of the reasons and the conclu-
sions of the Advisory Opinion reflects these divergences. It must never-
theless be noted that the Court pronounced unanimously on several very
important points.

In my view, however, in the present state of international law it would
have been possible to formulate in the Advisory Opinion a more specific
reply to the General Assembly’s request, one less burdened with uncer-
tainty and reticence. In the fields where certain acts are not totally and
universally prohibited “as such”, the application of the general principles
of law makes it possible to regulate the behaviour of subjects of the inter-
national legal order, obliging or authorizing them, as the case may be, to
act or refrain from acting in one way or another. The fundamental prin-
ciples of international humanitarian law, rightly emphasized in the rea-
sons of the Advisory Opinion, categorically and unequivocally prohibit
the use of weapons of mass destruction, including nuclear weapons.
International humanitarian law does not recognize any exceptions to
these principles.

I believe that the Court should have completely avoided dealing with
the question of reprisals in time of armed conflict, for a detailed consid-
eration, in my view, would have been beyond the scope of the request
submitted by the General Assembly. As it happened, the Court saw fit to
mention the question in its Opinion, but did so too briefly, thus perhaps
encouraging hasty and unjustified interpretations.

The relationship between paragraphs 2 C and 2 E of paragraph 105 of
the Advisory Opinion is not entirely clear, and their respective content
does not seem wholly consistent. According to paragraph 2 C, the threat
or use of force by means of nuclear weapons must satisfy “all the require-

53
THREAT OR USE OF NUCLEAR WEAPONS (DECL. HERCZEGH) 276

ments” of Article 51 of the Charter of the United Nations, concern-
ing natural law and self-defence, whereas the second sentence of para-
graph 2 E states that

“However .. . the Court cannot conclude definitively whether the
threat or use of nuclear weapons would be lawful or unlawful in an
extreme circumstance of self-defence, in which the very survival of a
State would be at stake.”

In my view, the wording of this sentence cannot easily be reconciled with
the earlier reference to “all the requirements” of Article 51 of the Char-
ter. Paragraphs 40 and 41 of the Opinion stated that the entitlement to
resort to self-defence is subject to certain constraints and that there is “a
specific rule . . . well established in customary international law” whereby
“self-defence would warrant only measures which are proportional to the
armed attack and necessary to respond to it”. I think that the Court
could have made this statement the subject of formal conclusions in para-
graph 105 of the Advisory Opinion, thus rendering it more specific.

One of the many tasks assigned to the General Assembly — under
Article 13 of the Charter of the United Nations — is “the progressive devel-
opment of international law and its codification”. The transformation, by
means of codification, of the general principles of law and customary
rules into rules of treaty law might remove some of the weaknesses inher-
ent in customary law and could certainly help to put an end to the dis-
putes which led up to the request for an opinion addressed to the Court
by the General Assembly as to the legality or illegality of the threat or use
of nuclear weapons, pending complete nuclear disarmament under strict
and effective international control.

I voted in favour of paragraph 2 E of paragraph 105 of the Opinion,
although I think that it could have summarized more accurately the cur-
rent state of international law regarding the question of the threat or use
of nuclear weapons “in any circumstance”. In fact, to have voted against
this paragraph would have meant adopting a negative stance on certain
essential conclusions —- also set forth in this Opinion and alluded to in
paragraph 2 E — which I fully endorse.

(Signed) Geza HERCZEGH.

54
